Per Curiam.

It appears that after making the order opening the defendants default upon conditions, the justice below made a subsequent order,, which is the One- appealed from, vacating his-former order and in effect denying the motion on the ground that the conditions upon which his former order had been made had not been complied with. . This motion is now made to dismiss the appeal on the ground that an appeal will not lie from such an order. We think the objection is well taken. Under chapter 748 of the Laws ,of 1896, an appeal lies only from an order opening ■ a default. The right to appeal to this court from the determinations of -the District Courts, now the Municipal Courts of the City of Hew York, rests upon statute; ¡and :as there is no statutory authority for such an appeal as has been taken here, this court has no jurisdiction to entertain it, and the motion to dismiss must, therefore, be, granted, with $10 costs.
Present: Beekman,. P. J., G-ildebsleeve and Giegebioh, JJ.
Motion granted; with $10 costs.